MEMORANDUM **
Yasmani Alejandro Coyt appeals from the sentence imposed after his guilty-plea conviction for being an alien found in the United States subsequent to deportation, in violation of 8 U.S.C. § 1326(a) & (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm and remand.
Coyt contends that 8 U.S.C. § 1326(b) is unconstitutional. He acknowledges that the Supreme Court upheld the constitutionality of 8 U.S.C. § 1326(b) in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), but contends that subsequent decisions have undermined its viability such that Almendarez-Torres is no longer good law. This argument is foreclosed by United States v. Weiland, 420 F.3d 1062, 1079, n. 16 (9th Cir .2005).
Coyt also contends that his Fifth Amendment rights were violated by the imposition of a condition of supervised release that requires him to report to a U.S. probation officer within 72 hours of reentering the United States. This claim is foreclosed by United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (2006).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the reference to § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.